Case 3:17-cv-00601-MHL Document 188 Filed 03/25/20 Page 1 of 1 PagelD# 2991

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et al.,

Plaintiffs,
Ve Civil Action No. 3:17cv601
JASON GOODMAN, ef al.,

Defendants.

ORDER

This matter comes before the Court sua sponte. On March 13, 2020, the Court continued
the Final Pretrial Conference in this matter. (March 13, 2020 Order 1, ECF No. 183.) On that
date, the Court also ordered the Parties to appear for a separate motions hearing on April 2, 2020,
at 2:00 p.m. to resolve Defendant Jason Goodman’s Motion to Disqualify Counsel, (ECF No.
165), as well as Plaintiffs Robert David Steele and Earth Intelligence Network’s Motion in
Limine, (ECF No. 171). (See id.)

On March 24, 2020, in continued response to the COVID-19 outbreak, Chief U.S.
District Judge Mark S. Davis issued General Order 2020-07, which, among other things,
continues all civil and criminal hearings in the Eastern District of Virginia through May 1, 2020.

In the interests of justice and based on General Order 2020-07, the Court CONTINUES
GENERALLY the motions hearing in this matter.

It is SO ORDERED.

ae

United Stat stritt Judge
Date: 3/Z5/Z0

Richmond, Virginia
